18-23066-rdd        Doc 22       Filed 01/03/19       Entered 01/03/19 13:45:20   Main Document
                                                     Pg 1 of 2
 


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
IN RE:                                                           CASE NO. 18-23066 (rdd)

        TIMOTHY DWIGHT AND
        SUSANNE M. DWIGHT                                        CHAPTER 13

                                    DEBTORS.
-------------------------------------------------------------x
ORDER TO SHOW CAUSE DIRECTING CREDITORS SELENE AND RUSHMORE TO
         APPEAR AT ADJOURNED LOSS MITIGATION STATUS CONFERENCE

        The above debtors (the “Debtors”) filed for relief under Chapter 13 of the United States

Bankruptcy Code on July 12, 2018. On August 27, 2018, the Debtors filed a request to

engage in loss mitigation with Selene Finance LP (“Selene”) under the procedures

established by the U.S. Bankruptcy Court for the Southern District of New York, pursuant to the

Administrative Order signed by the Honorable Stuart M. Bernstein, Chief Judge, on December

18, 2008 and General Orders M-413 and M-451 (“Loss Mitigation”). On September 14, 2018,

the Court entered an Order directing Loss Mitigation and subjecting the parties to the deadlines

within (the “Loss Mitigation Order”). On December 12, 2018, at the regularly scheduled Loss

Mitigation status conference pursuant to the Loss Mitigation Order, Debtor’s counsel appeared;

however, no representative of Selene appeared. At the conference, Debtor’s counsel advised that

Selene had denied the Debtors a “Streamline Modification” but had never requested the

submission of documents by the Debtors for a Loss Mitigation review, having not filed a

Creditor Affidavit, and had not disclosed whether any loss mitigation options were available in

addition to a “Streamline Modification.” The Debtors’ counsel also reported that counsel had

received a servicing transfer letter from Selene stating that as of November 9, 2018 the

applicable loan was transferred to Rushmore Loan Management Services, LLC (“Rushmore;”

with Selene, the “Creditors”), and that on December 5, 2018, his office contacted counsel that

                                                         1 
 
18-23066-rdd        Doc 22    Filed 01/03/19    Entered 01/03/19 13:45:20      Main Document
                                               Pg 2 of 2
 


often represents Rushmore in Loss Mitigation, who reported back that the firm had not been

retained by Rushmore in this instance. It does not appear that Selene has informed Rushmore of

the Loss Mitigation Order or the status of this Loss Mitigation. Essentially, then, Loss

Mitigation is at a standstill in this case.

        Accordingly, good and sufficient cause appearing, it is hereby

        ORDERED, that the Creditors comply with the directives of the Loss Mitigation Order;

and it is further

        ORDERED, that unless agreed by the Debtors and the Creditors in the light of good

faith efforts by the Creditors to comply with the Loss Mitigation Order, a representative of each

of the Creditors and counsel shall appear at the adjourned Loss Mitigation status conference in

this matter, which shall be held at the United States Bankruptcy Court for the Southern District

of New York, 300 Quarropas St., White Plains, New York 10601 on February 27, 2019 at 10:00

a.m.; and it is further

        ORDERED, that the Creditors’ failure to comply with this Order may result in the

imposition of sanctions, including the Debtors’ costs and expenses, including reasonable

attorneys’ fees for attending the adjourned status conference and attempting to ensure

compliance with the Loss Mitigation Order; and it is further

        ORDERED, that the Debtors shall cause a copy of this Order to be served on the

Creditors on or before January 8, 2019.


Dated: White Plains, New York
       January 3, 2019


                                                      /s/ Robert D. Drain            _
                                                      United States Bankruptcy Judge



                                                 2 
 
